Citation Nr: 1549560	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  15-27 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for B-cell chronic lymphocytic lymphoma (CLL), to include as due to Agent Orange exposure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to Agent Orange exposure.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, daughter, and friend


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran, his wife, his daughter and his friend testified before the undersigned Veterans Law Judge at an October 2015 videoconference hearing.  A transcript of this hearing is of record.

In October 2015, the Veteran submitted additional evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence does not demonstrate that the Veteran's currently diagnosed B-cell CLL is etiologically related to his active duty service or became manifest within one year of separation from service.  

2.  The preponderance of the competent and credible evidence does not demonstrate that the Veteran's currently diagnosed peripheral neuropathy of the bilateral upper and lower extremities is etiologically related his active duty service.

CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for B-cell CLL, to include as due to exposure to Agent Orange, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria to establish entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to exposure to Agent Orange, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by a January 2013 letter. 

The Board concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, VA did not provide the Veteran with an examination and did not obtain a medical opinion as to the origins of the Veteran's CLL or peripheral neuropathy of the bilateral upper and lower extremities.  The Board finds that as there is no evidence of an indication that the Veteran's CLL or peripheral neuropathy of the bilateral upper and lower extremities may be associated with the Veteran's period of service, an examination is not required here, even under the low threshold of McLendon.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. 
Service Connection

The Veteran contends that his currently diagnosed CLL and peripheral neuropathy of the bilateral upper and lower extremities are the result of his exposure to Agent Orange during his active duty service.  Admittedly, the Veteran asserts that he cannot identify how he was exposed to Agent Orange.  At his October 2015 Board hearing, the Veteran testified that his memory has been affected by a stroke that he experienced.  Nevertheless, the Veteran theorizes that his exposure was the consequence of his role as a disbursing pay clerk.  He explained that he was attached to the 2nd Battalion, 9th Marines, 3rd Marine Division, that he served aboard several U.S. naval ships, including the U.S.S. Renville, U.S.S. Pickaway, U.S.S. Princeton, and U.S.S. General C. Breckenridge, and that he was assigned to the Battalion Landing Team Temporary Assignment Duty (TAD).  He said that he was responsible for paying the Marines in-person with cash during brief onshore deployments.  While serving aboard the U.S.S. Princeton, the Veteran asserts that he was onshore in Vietnam for several deployments, at which time he was exposed to Agent Orange.  The Veteran testified that there were no records of his presence in Vietnam, because the activities during that time were covert and clandestine.  See October 2013, August 2014, and January 2015 statements and October 2015 Board hearing transcript.

Alternatively, the Veteran contends that he was exposed to Agent Orange while working onshore in the Philippines, Korea, Thailand, or Okinawa.  Finally, he asserts that he was exposed to Agent Orange, because it was transported aboard the naval ships on which he served.  The Veteran said he was told to avoid 55-gallon drums that were on board, which he believed contained Agent Orange.  See October 2013 and January 2015 statements and October 2015 Board hearing transcript.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Cancer is listed as a chronic condition under 38 C.F.R. § 3.309(a).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including cancer, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Pertinent law further provides that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2015).

In addition, VA regulations provide that a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean DMZ (i.e. demilitarized zone) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iv).

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e), including chronic lymphocytic lymphoma and early-onset peripheral neuropathy, shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

While all Veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to an herbicide agent, VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam era. VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes, as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  That allows for presumptive service connection of the diseases associated with herbicide exposure.  VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 5b (Updated November 12, 2015).

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Military service records confirm that the Veteran was assigned to the 2nd Battalion, 9th Marines, 3rd Marine Division, that he served aboard the U.S.S. Renville (February 1, 1963 to February 5, 1963), U.S.S. Pickaway (February 10, 1963 to February 21, 1963), U.S.S. Princeton (March 5, 1963 to March 27, 1963), and U.S.S. General C. Breckenridge (June 1, 1963 to June 21, 1963), and that his military occupational specialty was a Disbursing Manager.  The records also show that these ships sailed to and from Okinawa, the Philippines, Hong Kong, Taiwan, Japan, and Korea.  Although not dispositive, the Veteran's DD Form 214 reflects no medals indicative of Vietnam service.  He received a Good Conduct Medal and Rifle Qualification Badge.  

Service treatment records reflect that the Veteran had normal clinical evaluation results at his October 1964 separation examination.  

Post-service private treatment records document that the Veteran was diagnosed with B-cell CLL in June 2008.  Until November 2011, the Veteran's CLL had remained asymptomatic.  He underwent five cycles of chemotherapy from November 2011 to March 2012.  See June 2008 hematopathology report, December 2011 dismissal summary, and March 2012 private treatment records.  

In March 2012, at his fifth cycle of chemotherapy, the Veteran complained of increased neuropathic pain in his feet, right greater than left, and lower legs.  The Veteran's private treating physician noted that the Veteran had been experiencing worsening pain between cycles three, four, and five.  His private treating physician diagnosed the Veteran with lower extremity peripheral neuropathy worsening with chemotherapy.  A private neurologist evaluated the Veteran's peripheral neuropathy symptoms and reported that the Veteran had a family history of hereditary neuropathy.  The Veteran's father had high arches and a painful peripheral neuropathy and his brother and daughter had peripheral neuropathy and intrinsic foot disorders.  Following a review of the Veteran's neurologic examination and his current medications, the private neurologist concluded that the Veteran's neuropathy should improve now that his chemotherapy treatments have stopped as his pain and hypersensitivity symptoms showed mild improvement upon discontinuing his regimen after the fifth cycle.  The private neurologist diagnosed the Veteran with drug-induced and hereditary peripheral neuropathy.  See March 2012 private treatment records.  

A May 2012 private treatment record documents that the Veteran continued to experience lower extremity peripheral neuropathy symptoms in his bilateral feet.  He also reported having very mild numbness in the tips of his fingers.  

October 2012 private treatment records document that the Veteran sought treatment for bilateral hand and foot neuropathic pain.  His private treating physicians explained that the Veteran had significant neuropathic pain, which was a combination likely of prior peripheral neuropathy familial issues along with aggravation by the chemotherapy treatments for his CLL.  

The Board finds that the evidence demonstrates that the Veteran has been currently diagnosed with CLL and peripheral neuropathy of the bilateral upper and lower extremities.  

As an initial matter, the Board finds that the Veteran is not entitled to presumptive service connection for CLL as a chronic disease, as the evidence does not demonstrate that his CLL manifested within one year of separation from service.  Indeed, the Veteran was not diagnosed with CLL until 2008, more than 40 years after his discharge.  In addition, as the evidence shows that his CLL was initially asymptomatic, there is no evidence of continuity of symptomatology since service.  

As already discussed, peripheral neuropathy is not a chronic disease, thus, the Veteran is not entitled to presumptive service connection on that basis.  

As previously stated, CLL is a presumptive disease for exposure to herbicides.  However, only early-onset peripheral neuropathy is considered a presumptive disease for exposure to herbicides.  In this case, the evidence shows that the Veteran's symptoms of neuropathy began in 2012, almost 50 years after his discharge.  Notably, the evidence shows that the Veteran's private treating physicians found that the Veteran's peripheral neuropathy was hereditary and had become aggravated by his chemotherapy treatments for CLL.  VA has established that service connection for later-occurring onset of peripheral neuropathy can only be evaluated under other bases (for example, direct or secondary).  The National Academy of Science (NAS) has determined that evidence does not support an association between herbicide exposure and delayed-onset peripheral neuropathy, which NAS defined as having its onset more than one year after exposure.  See M21-1, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 3j (Updated November 17, 2015).  Therefore, to the extent that the Veteran argues that his peripheral neuropathy of the bilateral upper and lower extremities were caused or aggravated by his CLL, the Veteran must first establish that he is entitled to service connection for CLL.  See 38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Based on the Veteran's assertions, the fundamental issue is whether the Veteran was exposed to Agent Orange, as he believes that such exposure is the only basis for his developing CLL.  The Board finds that the preponderance of the competent and credible evidence demonstrates that the Veteran was neither present in Vietnam, including its territorial waters, nor exposed to Agent Orange in some other geographical location.  In addition, the Board finds that the preponderance of the competent and credible evidence demonstrates that the Veteran was not exposed to Agent Orange by any claimed transportation of the substance aboard a naval ship.  

In April 2013 and May 2015, the RO issued formal findings of a lack of information required to corroborate in-country service in Vietnam as well as herbicide/Agent Orange exposure.  The RO listed the efforts to verify this information, including its gathering of the four U.S. naval ships' deck logs from February 1, 1963 to June 21, 1963, which were found to be negative for any evidence that the ships operated in or near the Republic of Vietnam.  See February 2015 National Archives and Records Administration Memorandum.  

In June 2014, the Veteran received a response from the Congressional Unit Records Research and Reconstruction Section (CURRS) to his inquiry for a search of the unit diaries of the 2nd Battalion, 9th Marines, 3rd Marine Division from January 30, 1963 to March 27, 1963.  Following an extensive search, CURRS responded that there was no information that the unit disembarked or embarked from the Republic of Vietnam.  

The Veteran submitted an excerpt from VA's website, which provided a list of naval ships that had activity in Vietnam.  The website also provided information that the U.S.S. Princeton, during April 1962 and from October 1964 to December 1968, had operated as troop transport with helicopters and smaller vessels transporting troops on and off shore in Vietnam.  The evidence shows, however, that the Veteran was only on board the U.S.S. Princeton during March 1963.  

In addition, the Veteran provided an April 2015 statement from R.W., a former U.S. Captain in the U.S. Marine Corps Reserve, who had authored a book regarding the experiences of members of the U.S. Marine Corps in Vietnam from 1954 to 1964.  R.W., in response to an inquiry from the Veteran, stated that it was unlikely that there would be records made or kept of Marines performing short duration TAD assignments, such as paying Marines scattered between remote locations.  However, R.W. also noted that he had not done specific research into the documents related to TAD Marines.  R.W. did not provide any specific information about what the role of pay clerks entailed and he could not provide any evidence to support that the Veteran served in Vietnam.  As R.W.'s statements and the excerpts from his book are general in nature and do not specifically relate to the facts and circumstances surrounding this particular case, the Board finds that they offer little probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Despite the Veteran's belief that he was present on the ground in Vietnam, he admits to being an unreliable historian due to his medical problems.  Thus, the Board finds that his statements regarding his Vietnam service are not competent and credible.  Accordingly and based on the foregoing, the Board finds that the preponderance of the competent and credible evidence demonstrates that the Veteran was not present in the Republic of Vietnam.  

Furthermore, although the evidence shows that one of the Veteran's ships sailed to Korea and he contends that he visited Thailand.  As stated before, the Veteran is unreliable historian.  Nevertheless, the Veteran has not asserted, and the evidence does not show that he operated in or near the Korean DMZ or was present in Thailand working along the perimeter of a U.S. military base.  Notably, the Veteran had already separated from service during the presumptive period (1968 to 1971) for herbicide exposure in Korea.  As such, the facts found do not support a finding that the Veteran could have been exposed to Agent Orange due to his claimed presence in Korea or Thailand.  

In addition, the Veteran's assertions that Agent Orange has been found in the Philippines and Okinawa, and therefore, he may have also been exposed during his visits to those locations are not supported by the evidence.  The mere presence of Agent Orange in those locations do not demonstrate that the Veteran had any direct contact with wherever the Agent Orange was found.  Indeed, the Veteran has not provided any information that he was performing any duties that would have put him in contact with Agent Orange while present in the Philippines and Okinawa.  Moreover, neither of these locations are presumed to have been contaminated by Agent Orange, therefore, the Veteran's mere presence in the Philippines and Okinawa is not sufficient to establish exposure to Agent Orange.  

Finally, the Veteran's assertion that Agent Orange was transported on board one of his naval ships also does not support his claims of exposure.  He stated that he was specifically told to avoid the 55-gallon drums being stored on board that he believed contained Agent Orange.  Therefore, by his own testimony, the Veteran denied having any contact with any claimed Agent Orange drums.  

Therefore, the Board finds that the Veteran is neither presumed, nor upon facts found, to have been exposed to Agent Orange.  See Combee v. Brown, supra.

The Veteran has not provided any competent and credible evidence that his CLL is etiologically related to his active duty service.  The Veteran submitted a September 2013 statement from his private treating physician.  His private treating physician found that the Veteran was exposed to Agent Orange, a carcinogen identified as one of the etiological causes of B-cell CLL, and therefore, opined that in the absence of other known carcinogens causing CLL, it was certainly likely that the Veteran's CLL was due, at least in part, to Agent Orange exposure.  However, the Veteran's private treating physician relied on the Veteran's statements that he had been exposed to Agent Orange.  As previously discussed, the Veteran is not a reliable historian and the preponderance of the evidence weighs against any finding that the Veteran was exposed to Agent Orange during his active duty service.  Thus, the September 2013 private treating physician's opinion offers no probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

As the preponderance of the competent and credible evidence shows that the Veteran does not warrant service connection for his CLL, the Veteran is also not entitled to service connection for peripheral neuropathy of the bilateral upper and lower extremities on a secondary basis.  Furthermore, the evidence does not demonstrate that the Veteran's peripheral neuropathy is etiologically related to any injury, disease or event in service.  Actually, the evidence tends to demonstrate that the Veteran's peripheral neuropathy was a hereditary condition, only worsened by his treatment for CLL.  

Consequently, the Board finds that the preponderance of the evidence weighs against finding in favor of service connection for the Veteran's CLL and peripheral neuropathy of the bilateral upper and lower extremities.  Therefore, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for B-cell CLL, to include as due to Agent Orange exposure, is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to Agent Orange exposure, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


